— Judgment unanimously affirmed. Memorandum: Defendant appeals from her conviction, after a nonjury trial, for manslaughter in the second degree for recklessly causing the death of her 14-month-old daughter, Toshia. The principal issue on appeal is whether her conviction, based solely upon circumstantial evidence, was supported by legally sufficient evidence. We conclude that it was. In considering whether the evidence was legally sufficient, we assume that the court, as fact-finder, credited the prosecution witnesses and drew all reasonable inferences in the prosecution’s favor (see, People v Kennedy, 47 NY2d 196, 203; People v Benzinger, 36 NY2d 29, 32). Viewed in this light, the evidence excluded to a moral certainty every reasonable hypothesis of innocence, thus establishing guilt beyond a reasonable doubt (see, People v Betancourt, 68 NY2d 707, 709-710; People v Kennedy, supra).
Defendant’s sentence is not harsh or excessive. The remaining issue, raised for the first time in defendant’s pro se supplemental brief, was not preserved for appellate review (see, CPL 470.05 [2]), and in any event, is without merit. (Appeal from judgment of Jefferson County Court, Clary, J.— Manslaughter, 2nd Degree.) Present — Denman, P. J., Callahan, Balio, Lawton and Davis, JJ.